DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Cross-Reference to Related Applications
2.   This application is a CON of 16/561,486 09/05/2019 PAT 10910366 which id a CON of 16/169,919 10/24/2018 PAT 10461076. 
                                                   Oath/Declaration
3.   The oath/declaration filed on 01/27/2021 is acceptable.
                                    Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/05/2021, 02/17/2021, and
06/29/2022.
                                                  Double Patenting
 
        A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C 101 which states that “whoever invents or discovers any new and useful process…. May obtain a patent thereof …”
         Thus, the term “same invention”, in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re vogel, 422 F2.d 438, 164 USPQ 619 (CCPA 1990); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
        A statutory type (35 U.S.C 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 
5.     Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of Brewer (U.S. Patent No. 10,910,366 B2). This is a double patenting rejection.             
                                                Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.  Claim 20 is are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of Brewer (U.S. Patent No. 10,461,076 B1). 
      Claim 20 of the instant application set forth the same inventive as claim 1 of commonly assigned of Brewer (U.S. Patent No. 10,461,076 B1).
       Independent claim 1 of Brewer (Patent No. 10.461,076 B1) recites a preamble with “A three-dimensional stacked integrated circuit (3D-SIC) for implementing an artificial neural network (ANN)” is narrower than independent claim 20 of the instant application that recites “an integrated circuit” and also in the independent claim 1 of Brewer (Patent No. 10,461,076 B1) recites “a non-volatile memory die” is narrower than in the independent claim 20 of the instant application that recites “a memory die” and lastly,   the limitation of “a volatile memory die comprising an array of volatile memory partitions, wherein each partition of the array of volatile memory partitions is configured to store second parameters of the set of neurons” in Brewer (Patent No. 10,461,076 B1) is narrower than that in the independent claim 20 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations in the present invention and the claimed limitation in Brewer (U.S. Patent No. 10,461,276 B1) provide the same similar function, performance, meaning purpose.
                                            Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-19 would be allowed.
         Claims 1-19 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a device, comprising a plurality of partitions of integrated circuits enclosed within the integrated circuit package, each of the partitions having: memory cells configured to store parameters representative of a set of artificial neurons; and logic circuit configured to receive input data of the artificial neurons and generate output data of the artificial neurons responding to the input data as cited in the independent claim 1 and a system, comprising a plurality of partitions of integrated circuits enclosed within an integrated circuit package, each of the partitions having: memory cells configured to store parameters representative of a set of artificial neurons; and logic circuit configured to receive input data of the artificial neurons and generate output data of the artificial neurons responding to the input data as cited in the independent claim 17.
        Claims 2-16 and 18-19 are directly or indirectly depend on claims 1 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. MOSCOVICI et al. (U.S. Publication No. 2016/0092323 A1) and Sabih (U.S. Patent No. 8,327,194 B1).
                                                    Conclusion
9.    Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Phuc T. Dang whose telephone number is 571-272-
1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892